Permit me to congratulate the President on his election to the presidency of the twenty-ninth session of the General Assembly. I wish him all success in that high office, and he can feel certain of the full confidence and support of my delegation.
354.	Allow me also to pay a tribute to the Secretary-General and his staff for their tireless efforts in promoting the cause of the United Nations and thus the cause of peace in the world.
355.	I would also take this opportunity to join my colleagues who have welcomed the new Members of the United Nations: Bangladesh, Grenada and Guinea-Bissau. We look forward to their co-operation and contributions to the work of the Organization.
356.	A new Government was recently formed in Iceland. Participation in the United Nations is a basic element of the foreign policy of that new Government, as has been the case of all Icelandic Governments since we joined the United Nations in 1946. The Icelandic people fully realizes the necessity of global co-operation in all fields of human endeavor. We feel that the United Nations is the proper instrument to make that co-operation successful. We also realize, that that co-operation is possible only with the full and effective political backing of the United Nations by the international community.
357.	Recent events have again shown the necessity to make the United Nations more effective in times of crisis. It is indeed tragic that the problem of Cyprus is with us again. The solution of 15 years ago was found only after much bloodshed, and the recent fighting has added a new chapter to a story already sad enough. We hope that all parties concerned will scrupulously respect the cease-fire now established and wilL make it possible for the peace-keeping forces of the United Nations to carry out their important and difficult task.
358.	Allow me at this point to offer my sincere condolences to those Governments whose soldiers have been killed or wounded in carrying out their peace-keeping duties for the Organization.
359.	It is our firm belief that a lasting solution of the Cyprus problem can be found only through peaceful means and in conformity with the Charter of the United Nations, and it is of utmost importance that in all further negotiations the resolutions of the Security Council be fully carried out. And, of course, any solution must be based on respect for the sovereignty, independence and territorial integrity of Cyprus itself.
360.	The situation in the Middle East remains enormously complex and precarious. The wisdom and patience shown in the recent disengagement agreements indicate a welcome trend which we hope will lead towards a solution of a more permanent nature. Any solution should take into account all relevant considerations, including the legitimate rights of the Palestinians. Here again, in this area, the most useful role of the United Nations peace-keeping forces cannot be over-estimated.
361.	The question of decolonization has been on the agenda of the United Nations for many years. At this twenty-ninth session of the General Assembly we are in the happy position of being able to welcome Guinea-Bissau as a Member and to welcome the establishment Of a provisional Government in Mozambique. We have in the past in this forum heard severe criticism of the Portuguese Government for its colonial policy. Today it is most gratifying to be able to praise the new Portuguese leadership for the important steps that are being taken in conformity with the basic principles of the Charter of the United Nations to grant independence to the populations of the Colonized Territories.
362.	Unfortunately, in other parts of southern Africa the African population is still being severely suppressed. All reasonable steps must be taken to bring to an early^ end the flagrant violation of human rights which is being committed in the area.
363.	The Korean question was discussed at the last session of the .General Assembly more usefully, perhaps, than could have been expected. The conclusion, acceptable to both parties to the dispute, expressed the hope that further bilateral discussions aimed at peaceful reunification could take place. Regrettably, that has not been so. Whether discussions during this session will carry the question any further towards a solution remains to be seen. But, in any case, it is to be hoped that some further progress on this longstanding problem can be made in the nearest future, leading to a peaceful reunification of Korea.
364.	The world situation demands that all efforts be made to enhance detente, to increase co-operation and to bring about effective disarmament. The Conference on Security and Co-operation in Europe has not yet -despite long discussions -produced satisfactory results. There is some uncertainty as to the outcome, but we feel it is of great importance that solutions be found to the weighty questions the Conference is now dealing with. 
365. The situation is similar as regards the even more complex talks in Vienna on mutual force reductions in Central Europe. Progress has been slow. But we hope that those discussions will at an early date have positive results as we consider the outcome of both those series of discussions as a significant test for future developments.
366.	Little headway has been made in the Strategic Arms Limitations Talks between the United States and the Soviet Union since the last session of the General Assembly, but the resumption of the negotiations renews our hopes for an agreement.
367.	Nuclear tests have been continued and expanded. This sounds a new warning and shows the urgency of reaching an international agreement on a comprehensive ban on the production and testing of nuclear armaments. It is of course essential that disarmament agreements also contain provisions for a ban on the production and possession of chemical weapons.
368.	While attempts are being made to solve all these armament problems, overwhelming as they sometimes seem, it is also important to look ahead and try to envisage what kinds of new problems in this field we might possibly be faced with in future years and then try, if possible, to avert them before they become acute. For this reason we look with favor upon the initiatives taken for the discussion of potential new threats in this field during this session of the Assembly.
369.	Never before in the history of the United Nations have economic matters been discussed at such a high level as they were in the sixth special session of the General Assembly. That special Session has helped deepen the awareness of the increasing economic interdependence of the whole world. It is our hope that we can speed up significantly the efforts aimed at reducing the economic gap Which exists between the industrialized and the developing countries, This is one of the most urgent questions that the international community faces.
370.	The Special Program to provide emergency relief and development assistance to the developing countries most seriously affected [see resolution 3202 (S-Vl), sect; X] has got off to a slow start. A serious economic dislocation is now affecting most countries of the world, some to a disastrous degree, stifling their economic development and adding to the hunger and misery of millions of people. The Icelandic people are most sensitive to this human suffering and the Icelandic Government therefore in June this year contributed to the Special Program of emergency assistance.
371.	My country has been severely hit by these recent economic developments. We are to a greater extent than most countries dependent on international trade, having to import all the oil products we use, much of the food, and practically all our requirements of raw materials. Our principal export item -fish and fish products has generally suffered a considerable reduction in price, This turn of events has led to serious economic difficulties in my country with tremendous inflationary pressures.
372.	It is evident that an important aspect of these problems is. the question of a rational and just utilization of the world resources, which has.never been more urgent than now, given, on one hand, the technical means we possess and, on the other, the rapidly increasing world population.
373.	The problem of energy resources has been highlighted lately by the greatly increased prices of petroleum products. The limitations in the potential supply of these products seem to make it imperative that other sources of energy. be developed. May I suggest that the United Nations has a role to play in this field by acting as a co-ordinator of research to this end. In this connexion, I wish to point to the tremendous latent geothermal potential, the utilization of which has only just commenced. 
374.	My country , which depends almost entirely on the resources of the sea for its economic survival, is, as many representatives know, especially interested in the work of the Third United Nations Conference on the Law of the Sea. In the view of my Government the recently concluded session in Caracas achieved its purpose in clarifying basic alternatives and reducing their number. We are all indebted to the Government of Venezuela for providing excellent facilities for the Conference and also for providing the services of Mr. Andreas Aguilar, who performed his functions as Chairman of the Second Committee of the Conference with great distinction.	
375.	Sixty States which had not been members of the preparatory committee for the Conference had the opportunity of explaining their views and being brought into the negotiating process and that objective was admirably accomplished. It was clear that no final solutions would emerge from the Caracas session, since the work proceeded on the basis of the consensus principles, and that further time would be required for the negotiating process. However, in all fields the basic issues are now reasonably well established and it is to be hoped that the forthcoming session in Geneva next spring will proceed to adopt a reasonable package solution.
376.	On the basis of the discussions at Caracas it is now already possible to visualize the outlines of such a package solution. In our view it will consists of a territorial sea of 12 miles, an exclusive economic zone of up to 200 miles, a reasonable solution with regard to the continental shelf area beyond 200 miles, freedom of navigation in the economic zone, unimpeded passage through straits used for international navigation, a balanced solution for coastal State jurisdiction in connexion with pollution and scientific research, the recognition of equitable rights for land-locked States and a strong authority for the international sea-bed area which would safeguard the interests of developing countries in the proceeds from that area.
377.	To my Government the most important issue is the formal adoption of an exclusive economic zone of up to 200 miles, which is now a firmly established concept that enjoys the support of the overwhelming majority of the Members of the international community. I want to use this opportunity to express the satisfaction of my Government with regard to the policy of many Governments that previously were opposed to this concept but have now given their support to it. We look forward to the continuation of the Conference on the Law of the Sea and we are confident that a solution of these matters is now well within reach. It is our hope that agreement will be reached next year with regard to an exclusive economic zone of up to 200 miles and other related otters at the Conference on the Law of the Sea, that Governments which plan to extend their coastal jurisdiction to that distance can proceed on the basis of an international convention.
378.	I am not saying that the alternative would be utter chaos, because there already exists sufficient support for unilateral action in this field, if the cooperative efforts should fail, an eventuality that we all should strive to prevent. A solution in the, near future along the lines now indicated through the work of the Conference on the Law of the Sea would be the logical and reasonable result of the tremendous work which has been devoted to the problems involved. In view of this fact I want to use this opportunity to express my Government's admiration for the leadership provided by Mr. Amerasinghe, President of the Third United Nations Conference on the Law of the Sea. The international community is greatly indebted to him for his endeavors which, I am sure, will culminate in the successful completion of the task of the Conference. Our thanks also go to the chairmen of the committees of the Conference and other officials of the Conference who have shown great devotion to duty. I wish them luck in the further exercise of their great responsibilities.
379.	This is the twenty-ninth session of the General Assembly. Twenty-nine years is indeed a very short period of time in the history of civilization. Admitting that, we ail realize how important a foundation the United Nations has created in this relatively short period of time to increase and strengthen co-operation between the nations of the world for the. benefit of mankind.
380.	It is the most valuable recognition of the importance of the United Nations that none of us would like to see the world today without the Organization.
As long as we all have this firm belief in the necessity of the United Nations, we are indeed on the right path leading us to a better and more just world in spite of the fact that we have not been able to progress as fast as the more optimistic had hoped and therefore we have sometimes had considerable disappointments through the years.
381.	In this connexion I think it is encouraging for all of us if we recall the world situation 29 years ago. Then, almost two thirds of the 138 Members now represented in this Hall were colonies and their peoples were without the freedom, sovereignty and independence they now fortunately enjoy. Then there was very &Ue international co-operation for the furthering of. human rights and very few efforts to avert hunger and poverty in the world. And then there was no international institution to mediate in armed conflicts between nations and act as a peace-keeping force.
382.	Because of the existence of the United Nations we are now living in a much better world than existed 29 years ago. Therefore we all must continue to strengthen the Organization, in the firm belief that we are contributing to a better world of tomorrow. That belief can and will, if we let it guide us in our work here, bring us each day closer to our goals. That belief is of the utmost importance for us all, since it is equally acceptable to the developing and the developed States, to the poor nations and the rich, and therefore we can unite under its banner for the creation of a more peaceful and a more just world.
